Citation Nr: 1829237	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-36 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the Veteran's discharge from his second period of active service, from June 4, 1969 to December 2, 1971, is a bar to eligibility for VA benefits resulting from this period of active service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 5, 1968 to June 3, 1969 and the relevant DD 214 noted that the character of this service was honorable.  This period of active service allows the appellant to have achieved Veteran status.  See 38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).  The Veteran also had a period of active service from June 4, 1969 to December 2, 1971 and it is the character of this service that is at issue in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the VA Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a February 2018 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was discharged from the June 4, 1969 to December 2, 1971 period of active service under other than honorable conditions as a result of an absence without leave (AWOL) for a continuous period of at least 180 days.

2.  Compelling circumstances did not warrant the Veteran's prolonged unauthorized absence.


CONCLUSION OF LAW

VA benefits are not payable based on the Veteran's June 4, 1969 to December 2, 1971 period of active service.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

38 U.S.C. § 5303(a) (2012) states, as relevant, that:

The discharge or dismissal...on the basis of an absence without authority from active duty for a continuous period of at least one hundred and eighty days if such person was discharged under conditions other than honorable unless such person demonstrates to the satisfaction of [VA] that there are compelling circumstances to warrant such prolonged unauthorized absence...shall bar all rights of such person under laws administered by [VA] based upon the period of service from which discharged or dismissed.

38 C.F.R. § 3.12(a) (2017) states, as relevant, that certain VA benefits are "not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable."  

38 C.F.R. § 3.12(b) (2017) states that "[a] discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided."

38 C.F.R. § 3.12(c) (2017) states that "[b]enefits are not payable where the former service member was discharged or released under one of the following conditions" and, as relevant, 38 C.F.R. § 3.12(c)(6) (2017) states "[b]y reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days."  38 C.F.R. § 3.12(c)(6) (2017) continues to state that "[t]his bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence."  38 C.F.R. § 3.12(c)(6) (2017) further states that:

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.
(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.

II.  Evidence

The Veteran filed various claims for entitlement to service connection in 2011, 2012 and 2013.  In a September 3, 2013 letter, the Veteran was informed, essentially, that the Agency of Original Jurisdiction (AOJ) had to make a determination regarding the character of the Veteran's active service.  An October 2013 administrate decision found that the Veteran's character of service for the June 4, 1969 to December 2, 1971 period of active service was a bar to benefits.  

The Veteran's military occupation was listed in personnel records as heavy vehicle mechanic.  Examining first official records, service personnel records included a November 1971 DD Form 458 (Charge Sheet).  Referenced was referral for trial to a Special court-martial.  A charge was noted of violation of the Uniform Code of Military Justice, Article 86.  A specification was listed that the Veteran "did, on or about 11 March 1971, without authority, absent himself from his unit...located [in] Kansas, and did remain so absent until on or about 20 October 1971."  

Of record is an accompanying statement from the Veteran.  He stated that "I had approximately 31 months good time in the military.  I followed all rules and regulations."   He also stated that upon arriving in Kansas "I was quickly disillusioned" and that "[b]ut military factors were not the only reason for my reason being A.W.O.L.  It was a great shock to me when I found out that my spouse gave birth to a child that was not mine.  I was stationed in Germany at the time of her conceivement."  He further stated that "[t]his probably sounds like a poor excuse.  But I also have feelings, which in any case I found the army does not in matters such as this."    

A November 1971 form noted that the Veteran requested discharge for the good of the service. The form stated that  "I understand that, if this request for discharge is accepted, I may be discharged under other than honorable conditions" and that "I understand that, as a result of the issuance of such a discharge...that I may be ineligible for many or all benefits administered by the Veterans Administration."  A November 1971 memo noted that the Veteran was recommended for an undesirable discharge and an officer stated that "[a]lthough [the Veteran] has no previous convictions, the current charge indicate a prolonged absence."  A later November 1971 memo, signed by a Major General, stated to issue the Veteran an Undesirable Discharge Certificate.  The relevant DD 214 for the period of active service from June 4, 1969 to December 2, 1971 noted that the Veteran's character of service was under conditions other than honorable.  In the remarks section, it was noted that the Veteran had 223 days lost from March 11, 1971 through October 19, 1971.  
  
The service treatment records (STRs) of record are limited.  They include an October 1971 examination report.  The copy of this record is of somewhat poor quality, but appears to have a single vertical line indicating upon clinical evaluation that a variety of body systems were normal, to include psychiatric.  It was noted that there were no defects and diagnoses and that the Veteran was qualified for separation from service.  On an accompanying October 1971 Report of Medical History form, the Veteran reported to having now or to ever having had depression or excessive worry and nervous trouble of any sort.  He also reported that he had attempted suicide with no details of time or reason for the attempt.  Under the section completed by a medical professional, it was noted "[n]o new problems."   

Turning to the Veteran's lay statements, on September 16, 2013 the Veteran participated in an informal hearing with the RO and information from this hearing was documented on a September 16, 2013 VA Form 21-4138 (Statement in Support of Claim).  The Veteran reported that he reenlisted in service while stationed in Germany, that he found out that his wife was impregnated by another man and that he was subsequently reassigned in Maryland and then Kansas.  The Veteran stated that "[o]n March 11, 1971 I attempted to contact my post to resolve the personal issues I was having and made several attempts to contact my unit, but was unsuccessful."  The Veteran stated that "[a]t this point, I departed the local area, but remained in the region hoping to resolve my personal issues.  From here I went to Michigan to visit my parents.  At this point I left Michigan to go to Canada for employment."  The Veteran stated that "[e]ventually I was under the impression the Army simply discharged me."  He continued that "I relocated back to Michigan when I had a chance meeting with my wife.  Soon after this I was pulled over for speeding and the police discovered I was AWOL.  After three days in jail I was returned to Army control," that "I returned to my post and was offered an opportunity to remain in the Army, but if I chose to remain I would have to go to the brig.  If I chose to get out I would simply be released.  I chose to separate from the Army."  The Veteran concluded by stating that "[i]t should be noted that I was not courts-martialed."

On the Veteran's October 2014 VA Form 9 (Appeal to [the Board]) he referenced that the October 2014 statement of the case (SOC) referenced him going to Canada to avoid prosection.  He stated that "I went to Canada because that is where I was born and raised.  I was offered employment in my hometown."  He further stated that "[a]s previously stated I made several attempts to contact my Army unit to arrange my return.  After several unsuccessful attempts I gave up and then accepted employment in Canada."  He additionally stated that "[i]t was not my goal to avoid service or an assignment to Vietnam.  Had I been selected to go to Vietnam I would have done so willingly."

The Veteran also testified at a February 2018 Board hearing.  The Veteran's representative stated that the Veteran "enjoyed" his first period of active service, that he "liked being in the Army" and that he "enjoyed the work that he did, and he liked serving his country."  

The Veteran's representative stated the Veteran found out while stationed in Germany that his wife was impregnated by another man and that the Veteran "came home to deal with the matter" on orders.  The Veteran's representative stated that "during that time, he suffered what, I guess, in legal terms, a temporary insanity, a lapse in judgement.  He was distraught.  He was 20 years old and just found out his wife was pregnant with another man's child."  The Veteran's representative stated that the Veteran "left to get his head straight."  It was referenced that the Veteran "suffered from depression.  He just wasn't sure how to deal with this issue and so he went to family that he has in Canada."  It was also stated that "despite the fact that the [V]eteran had his mom and dad living in Michigan, one of the reasons that he went to Canada, was that his ex-wife lived considerably close to where his folks were and he just couldn't...bear being that close."  The representative also stated that "it[']s clear that his mental state certainly had something to do with the deterioration of his conduct while serving."  It was also stated that "the [V]eteran liked being in the Army.  He enjoyed his work.  He had no reason to leave other than to deal with his personal issues."  It was further stated that "[t]he [V]eteran, in his anguish from the situation that had arisen from his wife's infidelity, he had turned to the booze.  And alcohol became a major factor in how he coped with this incident in his life" and that "up until that point, it[']s my understanding, that the [V]eteran had no issues with alcohol until that happened."

The representative also referenced that when the Veteran returned to Kansas, "there wasn't a whole lot to keep him occupied, from what the veteran has said.  And it just left him more time to think, what am I going to do?  What needs to happen?  What can I do?  And, again, it led him to make rash decisions."  The representative stated that for the Veteran's MOS "there wasn't much work there.  The position -- they didn't have an open position, so they put him in a motor pool where there wasn't a whole lot to do, except for sit and think about, you know, his personal situation."  
  
The representative further stated that the Veteran "had attempted to get in contact with his unit" and that "[b]ut, of course, it[']s not like it is today, where everybody's got a cell phone and, you know, you can email people.  I know when I was serving, I was able to text message my NCO's and it wasn't that way back in 1970's."

The VLJ asked the Veteran "when you went to see your family in Canada, what was your intent then?  Did you intend to just get support from your family and then come back to the Army?  Or was your intent really to leave the Army entirely?" and the Veteran responded "I have no idea.  I had no idea.  Wing it."  The Veteran's representative followed up by stating that "if [the Veteran] had been in the right frame of mind, he would have gone back to work."  

III.  Analysis 

Initially, the evidence indicated that the Veteran's June 4, 1969 to December 2, 1971 period of active service was documented as under conditions other than honorable on the relevant DD 214.  As outlined, the Veteran was AWOL for a period of greater than 180 days, from approximately March 1971 to October 1971, based on the November 1971 DD Form 458.  The Board finds that the circumstances present met the criteria in 38 C.F.R. § 3.12(c)(6) (2017) that the Veteran was "discharged or released...By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days."  Pursuant to 38 C.F.R. § 3.12(c) (2017), this means that that "[b]enefits are not payable" based on this period of active service.

As outlined, however, an exception is outlined in 38 C.F.R. § 3.12(c)(6) (2017) that states that "[t]his bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence."  The regulation outlines various factors to be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  Upon review of the facts of this case and with consideration to the outlined factors, the Board finds that compelling circumstances did not warrant the Veteran's prolonged unauthorized absence during the June 4, 1969 to December 2, 1971 period of active service.

As to the factor outlined in 38 C.F.R. § 3.12(c)(6)(i) (2017), regarding length of service exclusive of the period of prolonged AWOL, the Veteran's DD 214 for the June 4, 1969 to December 2, 1971 period of active service reflected that he had 2 years, 7 months and 15 days of total active service, which equates to approximately 955 days.  He was noted to have had 223 days lost from March 11, 1971 through October 19, 1971, which are the dates identified on the November 1971 DD form 458 as the dates the Veteran's was AWOL.  As such, the Veteran had 732 days (approximately 2 years) of active service, exclusive of his period of prolonged AWOL.  The DD 214 also reflected that the Veteran had 1 year and almost 5 months of foreign service, presumably all in Germany (the form referenced Germany as a place of entry into active service and U.S. Army Europe).  Also, as noted, the Veteran's prior period of active service, from September 1968 to June 3, 1969 was noted on the relevant DD 214 to have been honorable.  Overall, there is evidence indicating that the Veteran's service exclusive of the period of prolonged AWOL was of quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.

As to the factor outlined in 38 C.F.R. § 3.12(c)(6)(ii) (2017), regarding reasons for going AWOL, as outlined in detail above, the Veteran essentially reported that he went AWOL as a reaction to finding out that his wife was impregnated by another man and following disillusionment at a new service location in Kansas.  The situation relating to the Veteran's wife appears to be a type of family emergency provided for in 38 C.F.R. § 3.12(c)(6)(ii) (2017).  

With respect to the provision that "[t]he reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity," the Veteran was 20 years old at the start of the prolonged period of AWOL and turned 21 during the course of the AWOL period.  Regarding cultural background, STRs referenced that the Veteran was born in Canada and that his race was "Indian" and "North American Indian."  It is unclear to the Board what, if any, impact either of these factors had on the Veteran's reasons for going AWOL.  As to education level, the Veteran's DD 214s referenced him having 10 years of education, presumably a reference to a 10th grade education.  It is unclear to the Board what, if any, impact this factor had on the Veteran's reasons for going AWOL.  As to judgmental maturity, it is not entirely clear as to the level of judgmental maturity present during the relevant period.  The Veteran's representative did reference that the Veteran "suffered...a lapse in judgment" and referenced that the Veteran was 20 years old.  Presumably, the Veteran's judgmental maturity at the time was at least somewhat immature. 

With respect to the provision regarding "[h]ardship or suffering incurred during overseas service," it appears that the Veteran's wife was impregnated while he was serving overseas in Germany and so this factor is for consideration.  As such, the Board has "carefully and sympathetically considered" this hardship "in evaluating the [Veteran's] state of mind at the time the prolonged AWOL period began."   

As to the factor outlined in 38 C.F.R. § 3.12(c)(6)(iii) (2017), regarding if a valid legal defense exists for the absence which would have precluded a conviction for AWOL, this does not appear to be present in this case.  In this regard, the Board notes that the Veteran requested discharge for the good of the service and acknowledged that he may be discharged under other than honorable conditions.  That the Veteran requested this discharge rather than face administrative proceedings strongly suggests that he did not have a valid legal defense which would have precluded a conviction for being AWOL.  Further, at the February 2018 Board hearing, the Veteran's representative stated that "the Army said, well, you can either take an other than honorable discharge or you can take your chances with a court martial, which, most certainly, at the time, I  think, we could say, would have led to a dishonorable discharge."  That the Veteran "most certainly" would have received a dishonorable discharge following a court martial also strongly suggests that he did not have a valid legal defense which would have precluded a conviction for being AWOL.  However, the Veteran's charges were referred to a Special Court Martial, not to a General Court Martial, the forum required for award of a dishonorable discharge.  

Overall, the Board has considered the outlined factors in 38 C.F.R. § 3.12(c)(6)(i)-(iii) (2017).  The Board has also considered the Veteran's reasons for going AWOL based on "how the situation appeared to the" Veteran.  The Board acknowledges that some of the outlined factors in 38 C.F.R. § 3.12(c)(6)(i)-(iii) (2017) weigh in favor of finding compelling circumstances for the Veteran's period of prolonged AWOL, as discussed above.  The Board finds, however, that, for the reasons outlined below, the overall evidence weighs against finding that there were compelling circumstances to warrant the Veteran's period of prolonged AWOL.  

In this regard, the Board overall does not find that the reasons reported for going on a prolonged AWOL presented compelling circumstances.  The Board is sympathetic to the Veteran regarding the situation involving his previous wife.  The Board acknowledges that this situation appeared to have a negative impact on him, to include his mental health.  The Board concedes that, based on such a situation, some period of absence from work, to include the military, would most likely be appropriate.  In this regard, the Veteran's representative stated at the Board hearing that the Veteran "left to get his head straight."  It is unclear to the Board, however, why such period of absence needed to be without leave.  Presumably, the Veteran could have taken authorized leave while he reacted to the situation involving his previous wife and taken the time he need to "get his head straight" without being AWOL. Moreover, at a large Army installation, many forms of counseling and family assistance would have been available.  

The Board also notes that the Veteran's contemporaneous November 1971 statement referenced that upon arriving in Kansas "I was quickly disillusioned" and that "[b]ut military factors were not the only reason for my reason being A.W.O.L."  This statement indicates that the Veteran contemporaneously reported being AWOL for military factors, in addition to his personal situation with his previous wife.  The Veteran's disillusionment presumable related to the testimony provided at the Board hearing regarding, essentially, that upon arrival in Kansas there was not much work for the Veteran's MOS and that he was placed in a different position.  That the Veteran was "disillusioned" with his military job does not present compelling circumstances to warrant the prolonged AWOL period.  Moreover, the Veteran reported that he was assigned to the motor pool, a job consistent with his military occupation and training. 

Also, the Board finds that the prolonged period that the Veteran was AWOL (approximately 7 months), along with his activity during such period, weighs against a finding of compelling circumstances for this AWOL period.  In this regard, while the Veteran may have initially had a negative reaction to the situation involving his previous wife, he subsequently (based on the September 16, 2013 VA Form 21-4138) "departed the local area, but remained in the region hoping to resolve my personal issues.  From here I went to Michigan to visit my parents.  At this point I left Michigan to go to Canada for employment... I relocated back to Michigan."  See also October 2014 VA Form 9 (stating that he "accepted employment in Canada").  The Veteran was able to travel across state lines, then to Canada to work and then travel back to Michigan.  This indicates that the Veteran was able to function, travel and work.  It is unclear as to why at this time he could not perform work in the military, why he could not travel back to Kansas for military service, or why this long absence was used to resolve personal issues.  

The Board acknowledges that the Veteran reported that, essentially, he made several unsuccessful attempts to contact his Army unit after going AWOL.  The Board finds it highly unlikely that an Army unit would be unresponsive to an AWOL Veteran's communication.  In any event, it is unclear as to why the Veteran needed to contact his unit, rather than simply reporting to his assigned place of duty or to any military installation.  If the Veteran desired to return to his unit and end his AWOL period, he could have simply reported for duty rather than being apprehended.  

Overall, for the reasons outlined above, the Board finds that compelling circumstances did not warrant the Veteran's prolonged unauthorized absence.  

The Board also notes that 38 C.F.R. § 3.12(b) (2017) provides, essentially, that if a veteran was insane at the time of committing an offense causing discharge under that regulation (as relevant here, based on being AWOL for a continuous period of at least 180 days), this would not be a bar to VA benefits.  As cited, at the Board hearing the Veteran's representative stated that, while the Veteran was dealing with the incident involving the Veteran's previous wife, "during that time, he suffered what, I guess, in legal terms, a temporary insanity, a lapse in judgement."  It is not clear from this statement that the representative was actually asserting that the Veteran was insane at that time for VA purposes.  In this regard, insanity has a specific definition for VA purposes, as outlined in 38 C.F.R. § 3.354 (2017).  This definition provides that an insane person is one who exhibits due to disease:

a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

See also Zang v. Brown, 8 Vet. App. 246 (1995) (holding that the phrase "due to disease" applies to all three circumstances in 38 C.F.R. § 3.354 (a)).  The Veteran and his representative have not presented any argument that any of the three circumstances in the regulation were applicable to the Veteran at the time he was AWOL and the Board finds that the evidence does not otherwise indicate that any of the three circumstances are applicable.  The Board acknowledges that mental health symptomatology has been referenced and that such was reported by the Veteran on the October 1971 Report of Medical History form.  The October 1971 examination report, however, appeared (as discussed above) to indicate upon clinical evaluation normal psychiatric and the report also noted that there were no defects and diagnoses and that the Veteran was qualified for separation from service.  The single report by the Veteran of an attempted suicide is not consistent with any other evidence in the file, nor has the Veteran reported the date, reason, and any intervention that was taken.  Overall, the Board finds that the evidence did not indicate that the Veteran was insane for VA purposes at the time he committed the offense causing his discharge, specifically being AWOL.

In sum, the Board finds that the Veteran was discharged from the June 4, 1969 to December 2, 1971 period of active service under other than honorable conditions as a result of an AWOL for a continuous period of at least 180 days.  The Board further finds that compelling circumstances did not warrant the Veteran's prolonged unauthorized absence.  As such, the Board concludes that VA benefits are not payable based on the Veteran's June 4, 1969 to December 2, 1971 period of active service.  38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (2017).


ORDER

The character of the Veteran's discharge from his second period of active service, from June 4, 1969 to December 2, 1971, is a bar to eligibility for VA benefits resulting from this period; the appeal is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


